UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7629



RODERICK YOUNG CURRY, JR.,

                                           Petitioner - Appellant,

          versus


JAMES B. FRENCH, Superintendent,

                                            Respondent - Appellee.


Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-04-997-1-JAB)


Submitted: April 27, 2006                       Decided: May 3, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Roderick Young Curry, Jr., Appellant Pro Se.          Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Frederick Young Curry, Jr., a North Carolina prisoner,

seeks   to    appeal    the   district      court’s    order    accepting      the

recommendation of the magistrate judge and dismissing his petition

under 28 U.S.C. § 2254 (2000) as procedurally barred.               The order is

not   appealable     unless   a   circuit    justice    or     judge   issues    a

certificate of appealability.            28 U.S.C. § 2253(c) (2000).             A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                      28 U.S.C.

§   2253(c)(2)     (2000).    A   prisoner    satisfies      this   standard    by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims is debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).             We have independently

reviewed the record and conclude that Curry has not demonstrated

error   in   the   district   court’s    dispositive      procedural     ruling.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED


                                    - 2 -